*160Opinión disidente emitida por el
Juez Asociado Señor Rigau
con la cual concurren los Jueces Asociados Señores Torres Rigual y Martín.
San Juan, Puerto Rico, a 26 de marzo de 1974
Disiento y paso a explicarme. Se trata de un caso de tenta-tiva de hurto de mayor cuantía. Como se sabe, la ley dispone que es hurto de mayor cuantía cuando el valor de la propie-dad sustraída es de $100.00 ó más. Es hurto de menor cuan-tía en los demás casos; esto es, cuando el valor de la propie-dad sustraída es de menos de $100. 33 L.P.R.A. secs. 1683 y 1684.
Los hechos de este caso no están en controversia. Una madrugada, dos policías que estaban en servicio, cogieron in fraganti al acusado mientras trataba de hurtar de un auto-móvil el radio y el acondicionador de aire del vehículo. El auto-móvil estaba estacionado en Santurce. El acusado estaba acom-pañado de otro sujeto, quien al ver llegar la Policía dio la voz de alarma a su cómplice y se dio a la fuga, pero fue cap-turado más tarde. El policía De la Cruz declaró que sorpren-dió al acusado mientras destornillaba, para hurtarlos, los aparatos antes mencionados. El anterior es un cuadro de-masiado frecuente contra el cual la ciudadanía tiene el derecho de ser protegida.
La opinión mayoritaria hace unos cálculos y por elimi-nación concluye que “es difícil inferir, para considerarlo como un hecho probado, fuera de duda razonable, que el valor del aire acondicionado fuera de $100.00 ó más.”
Creo que es completamente innecesario hacer esos esti-mados bastante especulativos cuando en el propio récord hay prueba sobre la cuestión en controversia, la cual es el valor del equipo que el apelante trataba de hurtar. Veamos lo que *161dice el récord. El testigo, dueño del vehículo en cuestión, declaró en el interrogatorio directo como sigue:
“Y ese aire acondicionado qué valor usted estima que tenía?

“Doscientos pesos.

“Para la fecha de los hechos?
“Más o menos.
“Nada más con el testigo, Señor Juez.” — T.E. pág. 8. (Bastar-dillas nuestras.)
Y en el indirecto, sobre el mismo asunto, declaró en la si-guiente forma:
“Y el aire acondicionado ese, qué precio usted que \sic\ val-dría, más o menos?
“Valdría doscientos pesos, el carro tenía tiempo ya, estaba trabajando el aire bien y está perfecto.” — T.E. pág. 10. (Bastar-dillas nuestras.)
Nótese que el testigo no dijo que valía $100.00 ó menos, sino $200.00. Además, habría que sumarle el valor del radio. Eso hace del delito una tentativa de hurto mayor. Concurro con el testigo. No puedo creer que un radio de automóvil y un acondicionador de aire de automóvil valen, ambos, menos de $100.00.
Me parece que es claro que la tentativa fue de hurto de mayor cuantía y por eso me veo obligado a disentir.